Citation Nr: 1438735	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Harold Hoffman-Logsdon III, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for training from September 1967 to January 1968 and on active duty from December 1990 to September 1991, and also served in the Air National Guard (ANG).  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) determined that new and material evidence had not been received to reopen a claim for service connection for sleep apnea.  In May 2011, the Board determined that new and material evidence had been received to reopen such claim.  After remanding the case (on a de novo basis) for additional development in May 2011 and in April 2013, the Board denied service connection for sleep apnea in a September 2013 decision.  The Veteran appealed that portion of the decision to the Court.  In March 2014, the Court issued an order that vacated the September 2013 Board decision with respect to the denial of service connection for sleep apnea, and remanded that matter for readjudication consistent with the instructions outlined in a February 2014 Joint Motion for Remand (Joint Motion) by the parties.

[The September 2013 Board decision also denied service connection for a back disability and for a left hip disability, and the Veteran did not appeal those portions of the decision to the Court; accordingly, those issues are no longer on appeal.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that his current sleep apnea disability was incurred in service and that such disability began after he returned home from his active duty period in Saudi Arabia in 1991.  To support his claim, six of his fellow soldiers ("buddies") submitted statements in February 2009 and March 2009, each alleging that they had witnessed the Veteran's nightly pattern in service of falling asleep, then snoring, then stopping breathing for a short period (approximately 20 to 45 seconds), then awakening gasping for air, then falling back asleep again.  The medical evidence of record documents that the Veteran first received a diagnosis of obstructive sleep apnea in September 1995 (not during a period of active duty).

In May 2011, the Board remanded this claim for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his diagnosed obstructive sleep apnea.  In opining whether it was at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea arose during (was first manifested in, or was otherwise etiologically related to) his period of active duty from December 1990 to September 1991, the examiner was instructed to explain the rationale for all opinions, to comment on the lay statements by the Veteran's buddies (i.e., whether their descriptions present a disability picture diagnostic of sleep apnea, and whether they may reasonably be found to support that sleep apnea was manifested during that period of active service), and to discuss the known causes of sleep apnea and the factors for such shown in the instant case (both during and outside of active duty service).

On July 2011 VA respiratory examination, the examiner (a nurse practitioner) reviewed the record, examined the Veteran, noted that the date of onset of his sleep apnea was in 1995, and opined that his sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the examiner noted that the Veteran currently had severe obstructive sleep apnea and that his physician had "felt at the time that his sleep apnea was due to him being severely overweight (337 lbs), which is consistent with the medical literature.  [The physician] states in 1997 that 'his major component of obstruction is the excessive weight.'"  The examiner went on to note that, according to the medical record, the Veteran had a history of weight problems at least as early as February 1977 and was on the ANG Weight Control Program.
As outlined in the February 2014 Joint Motion, the Board erroneously relied on this July 2011 VA examination in denying the claim for service connection for sleep apnea in its September 2013 decision.  Specifically, the Joint Motion emphasized that the July 2011 VA examination was inadequate because the examiner failed to provide any discussion of the lay statements by the Veteran's buddies or of the possibility of in-service onset (as opposed to causation) of the sleep apnea.  As stated in the Joint Motion, the failure of the July 2011 VA examiner to address these specific points indicated that the orders outlined in the Board's May 2011 remand were not substantially complied with.  As a result, the Board erred as a matter of law when it failed to ensure compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, as pointed out by the Veteran's attorney in an August 2014 statement, the Board's May 2011 remand had instructed that the requested examination be conducted by an appropriate physician, and the July 2011 VA examiner was a nurse practitioner.  See id.  On remand, the new examination with adequate medical opinions must be by a physician.

Furthermore, in a February 2013 statement, the Veteran noted that he had a sleep study performed at a VA Medical Center in January 2013; the full report of this sleep study, as well as all ongoing treatment records, must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his sleep apnea, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his sleep apnea since January 2013 (specifically including the full report of his January 2013 VA sleep study).
2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his current sleep apnea.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify the most likely etiology for the Veteran's sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his period of active duty from December 1990 to September 1991?

(b)  Regarding the lay statements by the Veteran's buddies, is it at least as likely as not (a 50% or better probability) that their descriptions [of the Veteran's nightly pattern in service of falling asleep, then snoring, then stopping breathing for a short period (approximately 20 to 45 seconds), then awakening gasping for air, then falling back asleep again] present a disability picture diagnostic of sleep apnea, and/or that they may reasonably be found to support that sleep apnea was manifested during that period of active service?

The examiner must explain the rationale for all opinions, citing to supporting factual data (including the lay statements by the Veteran's buddies) and medical literature, as appropriate.  The examiner should also discuss the known causes of sleep apnea, and the factors for such shown in the instant case (both during and outside of active duty service).

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

